                                                                                 Eastern Distric~ of' Kentucky
                                                                                       ffl~ED
                           UNITED STATES DISTRICT COURT                               FEB 2 O2020
                           EASTERN DISTRICT OF KENTUCKY
                                                                                         AY ASHLAND
                                SOUTHERN DIVISION                                     ROBERT R. CARR
                                     at LONDON                                    CLERK US. DISTRICT COURT


Civil Action No. 19-59


MICHAEL D. PENNINGTON,                                                        PLAINTIFF,

v.                        MEMORANDUM OPINION AND ORDER


ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY,                                              DEFENDANT.


       Plaintiff has brought this action pursuant to 42 U.S.C. §405(g) to challenge a final

decision of the Defendant denying Plaintiffs application for disability insurance benefits. The

Court having reviewed the record in this case and the dispositive motions filed by the parties,

finds that the decision of the Administrative Law Judge is supported by substantial evidence and

should be affirmed.

             I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff filed his current application for disability insurance benefits on October 5,

2016, alleging disability beginning in April 2016, due to "bulging disc in back, knee pain and

problems, Leiden factor 5, blood clots in lungs, depression/ anxiety, COPD [and] thyroid

problems." (Tr. 268). This application was denied initially and on reconsideration. Thereafter,

upon request by Plaintiff, an administrative hearing was conducted by Administrative Law Judge

Joyce Francis (hereinafter "ALJ"), wherein Plaintiff, accompanied by counsel, testified. At the

hearing, Jane Hall, a vocational expert (hereinafter "VE"), also testified.

       At the hearing, pursuant to 20 C.F.R. § 416.920, the ALJ performed the following five-

step sequential analysis in order to determine whether the Plaintiff was disabled:
       Step 1: If the claimant is performing substantial gainful work, he is not disabled.

       Step 2: If the claimant is not performing substantial gainful work, his impairment(s)
       must be severe before he can be found to be disabled based upon the requirements in 20
       C.F.R. § 416.920(b).

       Step 3: If the claimant is not performing substantial gainful work and has a severe
       impairment (or impairments) that has lasted or is expected to last for a continuous period
       of at least twelve months, and his impairments (or impairments) meets or medically
       equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
       claimant is disabled without further inquiry.

       Step 4: If the claimant's impairment (or impairments) does not prevent him from doing
       his past relevant work, he is not disabled.

       Step 5: Even if the claimant's impairment or impairments prevent him from performing
       his past relevant work, if other work exists in significant numbers in the national
       economy that accommodates his residual functional capacity and vocational factors, he is
       not disabled.


       The ALJ issued a decision finding that Plaintiff was not disabled. Plaintiff was 4 7 years

old at the time he alleges he became disabled. He has a high school education (Tr. 270). His past

relevant work experience consists of work as a laborer and shuttle car operator in the coal

industry.

       At Step 1 of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since April 1, 2016, the alleged onset date of disability.

       The ALJ then determined, at Step 2, that Plaintiff suffers from obesity in conjunction

with lumbar degenerative disc disease, Factor V Leiden, bilateral knee meniscus tears, anxiety

and depression, which he found to be "severe" within the meaning of the Regulations.

       At Step 3, the ALJ found that Plaintiff's impairments did not meet or medically equal any

of the listed impairments.

       The ALJ further found that Plaintiff could not return to his past relevant work but

                                                  2
determined that he has the residual functional capacity ("RFC") to perform light work with

certain postural, environmental and mental limitations.

        The ALJ finally concluded that these jobs exist in significant numbers in the national

and regional economies, as identified by the VE.

       Accordingly, the ALJ found Plaintiff not to be disabled at Step 5 of the sequential

evaluation process.

       The Appeals Council denied Plaintiffs request for review and adopted the ALJ's decision

as the final decision of the Commissioner. Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner's decision. Both parties have filed Motions for Summary

Judgment and this matter is ripe for decision.

                                         II. ANALYSIS

       The essential issue on appeal to this Court is whether the ALJ's decision is supported by

substantial evidence. "Substantial evidence" is defined as "such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a

whole and must consider whatever in the record fairly detracts from its weight. Garner v.

Heckler, 745 F.2d 383, 387 (6 th Cir. 1984).     If the Commissioner's decision is supported by

substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524,535 (6 th Cir. 1981), cert. denied, 461 U.S. 957 (1983). "The court may

not try the case de novo nor resolve conflicts in evidence, nor decide questions of credibility."

Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6 th Cir. 1988).

Finally, this Court must defer to the Commissioner's decision "even ifthere is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial


                                                   3
evidence supports the conclusion reached by the ALJ." Key v. Callahan, 109 F.3d 270,273 (6th

Cir.1997).

       On appeal, Plaintiff argues that the ALJ did not properly take into regard his subjective

complaints of pain. Yet, his argument consists almost entirely of listing his impairments and

making conclusory statements. This is not enough to disturb the ALJ's decision.

       The only assertion he makes with specificity is his contention that the ALJ disregarded

the opinion of a treating physician, Greg Dye, M.D. Dr. Dye completed a medical assessment of

ability to do work related activities (physical) on May 15, 2017. He opined that Plaintiffs

impairments affect his lifting/carrying, and the most he can lift/carry is less than 20 lbs. and can

only do that for 1/3 or very little of an 8-hour day. He further opined that he can only walk for a

total of 2 hours out of an 8-hour day and can only walk without interruption for less than 20

minutes. Dr. Dye suggested that he can never climb, balance, stoop, crouch, kneel, or crawl or

push/pull because of his impairments and his environmental restrictions are heights, moving

machinery, chemicals, dust, fumes, humidity, and vibrations. (Tr. 632-633).

       Dr. Dye completed another medical assessment of ability to do work related activities

(physical) on August 22, 2016 in which he opined a maximum of 20 lbs. lifting and that he could

walk less than 4 hours a day and less than 30 minutes without interruption. He suggested

standing/walking limit of less than 4 hours per day and less than 30 minutes without interruption.

Dr. Dye again opined that Plaintiff could never climb, balance, stoop, crouch, crawl, or bend

(Hearing Transcript pages 949-951 ).




                                                  4
       In order to be given controlling weight, the opinions of a treating source on issues

involving the nature and severity of a claimant's impairments must be well supported by

medically acceptable clinical and laboratory diagnostic techniques and be consistent with other

substantial evidence in the case record. 20 C.F.R. § 416.927(d)(2). The Court is mindful of the

fact that the Commissioner is not bound by a treating physician's opinion. Such opinions

receive great weight only if they are supported by sufficient medical data. Harris v. Heckler, 756

F.2d 431,435 (6 th Cir. 1985).

       The ALJ reviewed Dr. Dye's opinions and records and gave them "little weight." The

ALJ explained that the opinions were expressed in mostly a check-the-box format with little

supporting criteria. Further, the ALJ noted that the dire opinion of Dr. Dye is not supported by

his own treatment notes. The ALF also pointed out that the medical record as a whole reveals

conservative treatment and that Plaintiff's daily activities belie an opinion of complete disability.

       The Court finds that the ALJ gave good reasons, supported by the record, for rejecting

Dr. Suzanne Ford's opinion. Wilson v. Comm 'r ofSoc. Sec., 378 F.3d 541, 544 (6 th

 2004)( The ALJ must provide "good reasons" for discounting a treating physician's opinion, and

the reasons must be "sufficiently specific" so any reviewers will know the ALJ's reasoning for

ascribing a particular weight to the opinion). This is all that is required.

       As for Plaintiff's contention that the ALJ ignored his Factor V Leiden, it is without

support. The ALJ specifically considered Plaintiff's Factor V Leiden noting that Plaintiff has and

will continue to take a blood thinner due the genetic clotting disorder; however, this has never

prevented him from working and Plaintiff testified that he experienced no side effects from the

effective anti-coagulant prescription medication Warfarin (Coumadin) (Tr. 112; Tr. 138-140).


                                                  5
                                       III.   CONCLUSION

          The Court finds that the ALJ's decision is supported by substantial evidence on the

record.      Accordingly, it is HEREBY ORDERED that the Plaintiffs Motion for Summary

Judgment be OVERRULED and the Defendant's Motion for Summary Judgment be

SUSTAINED.

          A judgment in favor of the Defendant will be entered contemporaneously herewith.

                                 r)


          This k d a y of-¥1-=--~~~---' 2019.

                                              l
                                                                  Signed By:
                                                                  Henry R. Wilhoit.   Jr.
                                                                  United States District Judge




                                                  6
